Citation Nr: 0425030	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment at the 
West Florida Regional Medical Center from November 7, 1994, 
to November 12, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from May 1968 to July 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an adverse decision of the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida, (hereinafter AOJ).

In November 1997, the Board remanded the case for 
clarification of the timeliness of the veteran's substantive 
appeal, which was accomplished via the February 2000 
supplemental statement of the case (SSOC).  In March 2001, 
the Board remanded the case for a VA medical review of the 
salient medical records to determine if any of the veteran's 
medical care at the West Florida Regional Medical Center was 
emergent.  The AOJ conducted a review and returned the case 
to the Board for further appellate review.


REMAND

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The Board notes no record in the case file of the veteran 
having been provided the requisite VCAA notice as concerns 
the benefit for which he has applied.  See 38 U.S.C.A. § 5100 
et seq.; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This procedural matter may be addressed with the other matter 
for which the case is remanded.
Among the matters addressed in the March 2001 remand was that 
the AOJ was to request that a physician who treated the 
veteran at the West Florida Regional Medical Center during 
the time in question render an opinion as to whether the 
veteran's condition was emergent at any time and, if so, when 
the emergency ended.  While the Board notes references by the 
VA medical reviewer to West Florida Regional Medical Center 
records, there is no record in the case file of any 
statements from the physician(s) who treated the veteran or a 
record of any attempt to obtain the requested statement.  
Therefore, this matter must be clarified.  See Stegall v. 
West, 11 Vet. App. 268 (1998.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide a letter to 
the veteran which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the AOJ and 
associated with the claim file (as regard 
the issue of the appeal) and whether the 
AOJ intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence VA will 
obtain on his behalf.  

2.  After the above is completed, the 
AOJ shall request that a physician(s) 
who treated the veteran at the West 
Florida Regional Medical Center during 
the time in question render an opinion 
as to whether the veteran's condition 
was emergent at any time and, if so, 
when the emergency ended.  This opinion 
must include reference to specific 
clinical evidence or findings, as well 
as a discussion of any risk to the 
veteran's health associated with a 
transfer to a facility that was 120 
miles away. Records indicate that 
Antonio J. Ballagas, M.D., and David M. 
Conkle, M.D, treated the veteran at this 
facility.  The veteran's assistance in 
obtaining such records and opinions 
should be requested as needed.  Should 
the AOJ be unable to locate the treating 
physician(s), or is otherwise unable to 
obtain the requested information, a 
record of the attempt to locate the 
treating physician(s) and a statement as 
to their availability should be included 
in the case file.

3.  After the above is completed, if a 
statement(s) is obtained from a treating 
physician at West Florida Regional 
Medical Center, the case file should 
again be referred to the VA physician 
who performed the July 2004 review of 
the file to address any input or opinion 
rendered by the treating physician(s) at 
West Florida Regional Medical Center.

After all of the above is completed, the AOJ shall review all 
of the evidence obtained since the last SSOC in light of all 
the other evidence of record.  To the extent that the benefit 
sought on appeal remains denied, issue the veteran a SSOC 
and, if all is in order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



